1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     PATRICIA G. BARNES,                               Case No. 3:18-cv-00199-MMD-WGC
7                                    Plaintiff,                       ORDER
             v.
8
      NANCY A. BERRYHILL, Acting
9     Commissioner Social Security
      Administration,
10
                                  Defendant.
11

12          Inter alia before the Court is Plaintiff’s unopposed motion for leave to file a second
13   amended complaint and accompanying complaint (“Motion”). (ECF No. 80, 80-1; ECF No
14   81 (Defendant’s response and non-opposition to Plaintiff’s Motion).) In the Motion, Plaintiff
15   seeks to amend her complaint to omit claims and to make certain corrections. (ECF No.
16   80; compare ECF No. 46 with ECF No. 80-1.) In light of Defendant’s non-opposition to
17   Plaintiff’s Motion and other pertinent considerations, the Court grants the Motion. See,
18   e.g., Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (citing
19   Foman v. Davis, 371 U.S. 178, 182 (1962)) (explaining considerations for the courts in
20   exercising discretion as to whether to grant a motion to amend); see also Fed. R. Civ. P.
21   15(a)(2) (providing that once a responsive pleading has been filed, “a party may amend
22   its pleading only with the opposing party’s written consent or the court’s leave”); LR 7-2(d)
23   (“The failure of an opposing party to file points and authorities in response to any motion,
24   except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes
25   consent to the granting of the motion.”). Plaintiff’s second amended complaint (ECF No.
26   80-1) is now the operative complaint. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474
27   (9th Cir. 1997), overruled on other grounds by Lacey v. Maricopa Cty., 693 F.3d 896 (9th
28   Cir. 2012) (explaining an amended complaint supersedes the original).
1            Because the Court grants Plaintiff’s Motion, all pending motions (ECF Nos. 52

2    (motion to dismiss), 62 (motion to strike), 79 (Plaintiff’s first motion for partial summary

3    judgment)) related to the prior complaint are denied as moot.

4            It is therefore ordered that Plaintiff’s motion to amend/correct her complaint (ECF

5    No. 80) is granted. The Clerk is directed to detach and file the proposed second amended

6    complaint attached to Plaintiff’s motion (ECF No. 80-1).

7            It is further ordered that all pending motions (ECF Nos. 52, 62, 79) are denied as

8    moot.

9            DATED THIS 15th day of April 2019.

10

11                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
